Citation Nr: 0909623	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for the service-connected left shoulder, status post 
Putti-Platt procedure with degenerative arthritis.   

2.  Entitlement to service connection for a claimed vision 
condition secondary to the service-connected left shoulder, 
status post Putti-Platt procedure with degenerative 
arthritis.  

3.  Entitlement to service connection for a claimed neck 
condition secondary to the service-connected left shoulder, 
status post Putti-Platt procedure with degenerative 
arthritis.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  RO rating decisions in March 2005 and 
March 2007.  

The Veteran testified before a Decision Review Officer (DRO) 
in August 2006 and October 2007.  

The issue of secondary service connection for a claimed neck 
condition is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The service-connected left shoulder, status post Putti-
Platt procedure with degenerative arthritis, is shown to be 
productive of a disability picture that more nearly 
approximates that of a functional loss due to pain with 
movement limited to shoulder level.  

3.  The Veteran does not have an acquired impairment of 
vision that is shown to have been caused or aggravated by the 
service-connected left shoulder, status post Putti-Platt 
procedure with degenerative arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating 
for the service-connected left shoulder, status post Putti-
Platt procedure with degenerative arthritis, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5003, 5010, 5202 (2008).  

2.  The Veteran does not have a disability manifested by 
impaired visions that is proximately due to or the result of 
the service-connected left shoulder, status post Putti-Platt 
procedure with degenerative arthritis.  38 U.S.C.A. §§  1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008);  38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000,  the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In January 2005, prior to the rating decision on appeal, the 
RO sent the Veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the Veteran had an opportunity to respond prior 
to the issuance of the March 2005 rating decision.  

In November 2006 the RO sent the Veteran a letter advising 
him of the elements needed to support a claim of secondary 
service connection; the Veteran had an opportunity to respond 
prior to the issuance of the March 2007 rating decision.  .  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the January 2005 letter, a November 
2006 letter, and an August 2008 letter satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2005, November 2006, and August 2008 letters 
advised the Veteran that VA is responsible for getting 
relevant records from any Federal Agency including medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the August 2005 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
Veteran in March 2006.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the January 2005 VCAA 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
Veteran was notified that he needed to submit evidence of 
worsening that could include specific medical evidence, as 
well as lay evidence from other individuals.  

The Board is aware that the January 2005 and August 2008 VCAA 
letter did not provide the type of notification set forth in 
the second and third requirements of Vazquez-Flores.  
However, the Veteran's March 2006 and September 2008 VA 
examinations involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the Veteran's 
access to his VA examination reports (indicated in his 
representative's statements, as the claims file had been 
reviewed by the representative), reflect that a reasonable 
person could have been expected to understand in this case 
what was needed to substantiate the claim.  

Moreover, as the Veteran discussed his service-connected 
disability in terms of relevant symptomatology at his DRO 
hearings and he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examinations, the Board is satisfied that he had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the August 2005 SOC was 
followed up by Supplemental Statements of the Case (SSOC) in 
June 2006, February 2007, and October 2008, representing VA 
action that served to render any pre-adjudicatory notice 
error non-prejudicial.  Vazquez-Flores.  

For these reasons, the Board finds that any notice errors 
with regard to the second and third requirements of Vazquez-
Flores are not prejudicial, inasmuch as they did not affect 
the "essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims herein 
decided.  

The Veteran's service treatment record and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations for his service-
connected left shoulder, status post Putti-Platt procedure 
with degenerative arthritis.  

 The Board notes that the Veteran's was not afforded a VA 
examination for his claim for service connection for a 
claimed vision disorder secondary to service-connected left 
shoulder, status post Putti-Platt procedure with degenerative 
arthritis.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that  the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  

However, in the present case an examination is not required 
since the evidence of records fails to suggest that the 
Veteran has a diagnosed vision condition that is in any way 
connected to the service-connected left shoulder, status post 
Putti-Platt procedure with degenerative arthritis. 
38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a). 

The Veteran was afforded two DRO hearings and was advised of 
his right to a hearing before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of left shoulder, status 
post Putti-Platt procedure with degenerative arthritis and 
the claim for service connection for a claimed vision 
condition secondary to service-connected left shoulder, 
status post Putti-Platt procedure with degenerative 
arthritis.  


II. Analysis

A.  Service-connected left shoulder, status post Putti-Platt 
procedure with degenerative arthritis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The March 2005 RO rating decision continued the Veteran's 10 
percent disability rating for his service-connected left 
shoulder, status post Putti-Platt procedure with degenerative 
arthritis.   The Veteran was granted the 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5202.  

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder and 20 percent 
for the minor shoulder; malunion of the humerus with marked 
deformity is rated as 30 percent for the major shoulder and 
20 percent for the minor shoulder.  Recurrent dislocations of 
the humerus at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at the shoulder 
level, are rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder; recurrent dislocations of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements, are rated as 30 percent 
for the major shoulder and 20 percent for the minor shoulder.  
Fibrous union of the humerus is rated as 50 percent for the 
major shoulder and 40 percent for the minor shoulder.  
Nonunion of humerus (false flail joint) is rated as 60 
percent for the major shoulder and 50 percent for the minor 
shoulder.  Loss of head of the humerus (flail shoulder) is 
rated as 80 percent for the major shoulder and 70 percent for 
the minor shoulder.  38 C.F.R. § 4.71a. 

The Board notes that normal ranges of motion of the shoulder 
are flexion (forward elevation) from 0 degrees to 180 
degrees, abduction from 0 degrees to 180 degrees, external 
rotation from 0 degrees to 90 degrees, and internal rotation 
from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

At the March 2006 VA examination, the Veteran reported being 
right hand dominant.  He had difficulty taking off his shirt 
and jacket and used his right hand to pull his shirt over his 
head.  He reported that his range of motion was limited over 
head with his left hand.  He reported that his left shoulder 
was weak, painful, had stiffness, locked, fatigued and had 
lack of endurance.  He took 500 mg of Naprosyn 2 times a day 
and 10 mg of Flexeril 2 times a day.  He had no recurrent 
subluxation, dislocation, or inflammation. 

On examination, the Veteran's range of motion for flexion was 
0 to 150 degrees with discomfort at the end point and 
external and internal rotation were both 0 to 90 degrees with 
discomfort at the endpoint.  There was palpable crepitus at 
the AC joint line and after repetition he reported increased 
pain, stiffness, fatigue, and a decreased range of motion by 
5 degrees. 

The VA examiner stated that there were no findings of acute 
fracture or dislocation; however, there was sclerosis at the 
superior aspect of the glenoid and a small metallic appearing 
density projecting over the anterior aspect of the glenoid, 
which was likely secondary to the Veteran's surgical 
procedure.  There was an irregular calcification projecting 
below the glenohumeral joint, which represented heterotrophic 
bone.  The humerus was high riding, which suggested a rotator 
cuff injury.  

The VA examiner opined that that the Veteran had mild 
functional limitations in his non dominant extremity and that 
any limitation in his daily living were more likely than not 
related to his schizophrenia and not his service-connected 
left shoulder.  

At a September 2008 VA examination, the Veteran's was noted 
to be employed as a brick layer and a day laborer, but his 
left shoulder interfered with work.  On examination, there 
was no swelling or crepitus.  There was obvious atrophy of 
the left bicep when compared to the right.  There was no 
change in grip strength of the left hand or neurological 
effects of the left arm.  

The Veteran's range of motion for abduction was 140 degrees, 
limited by pain and stiffness; adduction was 40 degrees; 
extension was 40 degrees; flexion was reduced to 130 degrees 
by pain and stiffness; internal rotation was 90 degrees; and 
external rotation was limited to 30 degrees by pain and 
stiffness.  

There was no change with repetitive testing.  The X-ray 
studies revealed a small metallic foreign otherwise they were 
unremarkable.  The VA examiner diagnosed traumatic arthritis 
of the left shoulder.  

After a careful review of the record, the Board finds that an 
increased rating of 20 percent is warranted for the service-
connected left shoulder disability.   

There is no medical evidence of malunion of the humerus with 
moderate deformity; recurrent dislocations of the humerus at 
the scapulohumeral joint, with infrequent episodes, and 
guarding of movement only at the shoulder level; fibrous 
union of the humerus; nonunion of humerus (false flail 
joint); or loss of head of the humerus (flail shoulder).  

However, on review of the record, the Board finds that the 
service-connected left shoulder disability picture more 
closely resembles that manifested by a functional loss due to 
pain with movement of that joint essentially restricted to no 
higher than shoulder level.  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  

There were reports of pain, weakness, and lack of endurance, 
as well as medical evidence of limitation of function as a 
result thereof.  The Board finds that the currently assigned 
20 percent rating for the service-connected left shoulder, 
status post Putti-Platt procedure with degenerative arthritis 
already contemplates any pain on limitation of motion and 
does not warrant an additional rating under DeLuca.   

After careful review of the medical evidence the Board 
accordingly finds that a rating of 20 percent for the left 
shoulder, status post Putti-Platt procedure with degenerative 
arthritis, is warranted.  


B. Service connection for claimed vision problems secondary 
to service-connected left shoulder, status post Putti-Platt 
procedure with degenerative arthritis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The Veteran testified that he had a vision disorder secondary 
to his service-connected left shoulder, status post Putti-
Platt procedure with degenerative arthritis.  He had blurred 
vision that was probably going to get worse.  

After a careful review of the VA treatment records, the Board 
finds that the Veteran is not shown to have been diagnosed or 
treated for any acquired impairment of vision.  Therefore, 
the Board finds that the Veteran does not have a current 
diagnosed vision disorder.  Congress specifically limits 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability and in the absence of a 
proof of present disability there can be no claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  This is the 
essence of the first part of the Hickson analysis.  

The term "disability" as used for VA purposes refers to 
impairment of earning capacity due to disease, injury, or 
defect, rather than the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

That a condition or injury occurred in service alone is not 
enough; there must be a disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  
Existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board notes that generally when a veteran contends that a 
service-connected disorder has caused or aggravated a 
secondary disability, there must be competent medical 
evidence of such causation or aggravation.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 
(1994).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin, 
supra.  

The Board finds after a careful review of the evidence that 
the veteran has not presented plausible assertions of current 
visual disability that can be linked to his service-connected 
left shoulder, status post Putti-Platt procedure with 
degenerative arthritis.  

Given these facts, the Board finds that the claim of service 
connection for a vision condition as secondary to the 
service-connected left shoulder, status post Putti-Platt 
procedure with degenerative arthritis, must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

An increased rating of 20 percent for the service-connected 
left shoulder, status post Putti-Platt procedure with 
degenerative arthritis, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

Service connection for a claimed vision disorder secondary to 
service-connected left shoulder, status post Putti-Platt 
procedure with degenerative arthritis, is denied.  


REMAND

The Veteran asserts that he has a current neck disorder 
secondary to his service-connected left shoulder, status post 
Putti-Platt procedure with degenerative arthritis.   

A careful review of the Veteran's VA treatment records 
revealed that he was treated in February 2006 for 
manifestations of neck pain.  However, the Veteran never had 
a VA examination.  Therefore, the Board finds that the RO 
should schedule the Veteran for a VA examination to determine 
the nature and likely etiology of his claimed neck disorder.  

The Board notes that the Veteran was hit by a motorcycle in 
May 2007 and therefore, it should be discussed if any 
diagnosed neck disability is due to the Veteran's service-
connected left shoulder, status post Putti-Platt procedure 
with degenerative arthritis, or due to the post-service 
accident.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met the RO 
should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2007) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the remaining matter is hereby REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that the Veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify  the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.   The Veteran should be scheduled for 
VA examinations to ascertain the nature 
and likely etiology of the claimed neck 
condition.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of  the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has current neck disability that 
is at least as likely as not caused or 
aggravated by the service-connected left 
shoulder, status post Putti-Platt 
procedure with degenerative arthritis.  

It should be discussed if any diagnosed 
neck disability is due to the Veteran's 
service-connected left shoulder, status 
post Putti-Platt procedure with 
degenerative arthritis or due to the post-
service accident. 

The VA examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection remaining on 
appeal should be reviewed in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


